Title: To George Washington from Major General Horatio Gates, 25 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Peeks Kill [N.Y.] 25th June 1778.(12 at Noon)
                    
                    To prevent the Enemy’s Army, now Marching across the Jerseys, from receiving any considerable reinforcement from the Troops in, and near New York, I propose moving the Main Body of this Army to the White plains; and shall take a Strong Camp in that Neighbourhood. I have all my Cavalry, and a considerable body of Infantry, now properly posted between the Two Rivers, to intercept the Enemy’s parties, and Cut off their Communication with the Interior Country—which has also given the Alarm of an Attack being meditated upon New York, as confirmed by good intelligence, which Colonel Graham assures me he has received. probably the Slow movements of the Enemy, joined to the Obstructions thrown in their way, may so retard their March through the Jersies, as to give Your Excellency an Opportunity to harrass them exceedingly, with Your Dragoons, & Light Infantry, aided by the Militia; which will most Assuredly produce, amongst other good things, a Considerable desertion; and perhaps finally, such an Opening as may enable your Excellency to make a glorious finishing of the War. I should apprehend, the Enemy’s resources for provissions on their March, must be scanty; and if they are once Obliged to take a fixed position, or force Your Army from a very Strong one, their desperation may be their ruin.
                    In order to eke out the Magazine, I have increased the quantity of Flour, & Rice, and reduced the Meat; of the two former, we have large Supplies; I think a Quantity of Cured Shad might be Sent us from the Southward. I am, Sir, Your Excellency’s Most Obedient and Hume Servt
                    
                        Horatio Gates
                    
                